The opinion of the Court was delivered by
Johnstone, J.
Though there may have been no count for interest, the report is to the contrary; and according to the rule of this Court we are to be governed by it.
Were it otherwise, upon the count for money had and received, interest might be allowed.
We concur, also, in the ruling of the Circuit Judge, respecting the note which Withers had transferred to Springs. It was not a partnership demand of Glover and Withers, but was the individual property of Withers. By his transfer, he *195made it the property of Springs; and if Kimbrel had been made to pay it here, he would not thereby have been exonerated from paying a second time to Springs.
Glover had no right to the money.
It is ordered that the motion be rejected.
O’Neall, C. J., concurred.
Wabdlaw, J., absent at the hearing.

Motion refused.